Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is entered into on this 28th
day of May, 2010, by and among M2 ReInc II, LLC, a Florida company (the
“Purchaser”), and M2 Global, an Antigua corporation (the “Seller”).
 
RECITALS
 
A. The Seller is in the pre-paid card business (the “Business”);
 
B. The Purchaser desires to purchase from the Seller, and the Seller desires to
sell to the Purchaser, all of its right, title and interest in and to the
Purchased Assets (as defined below);
 
C. The Board of Directors of the Seller has determined that proposed sale of the
Purchased Assets to Purchaser is both expedient and in the best interests of the
Seller and its creditors and has recommended that the Seller’s shareholders
approve the proposed transaction;
 
NOW, THEREFORE, in consideration of the mutual promises and representations and
subject to the terms and conditions herein contained, and other good and
valuable consideration, had and received, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE 1: RECITALS; DEFINITIONS
 
The recitals set forth above are hereby incorporated in and made a part of this
Agreement.
 
“Affiliate” of any Person means any person directly or indirectly controlling,
controlled by, or under common control with, any such Person and any officer,
director or controlling person of such Person.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Ancillary Agreements” means the Bill of Sale and each agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
the Purchaser or the Seller in connection with the consummation of the
transactions contemplated by this Agreement, in each case only as applicable to
the relevant party or parties to such Ancillary Agreement, as indicated by the
context in which such term is used.
 
“Business” has the meaning set forth in the recitals to this Agreement.
 
“Closing” has the meaning set forth in Section 4.1.
 
“Closing Date” has the meaning set forth in Section 4.1.
 
“General Enforceability Exceptions” has the meaning set forth in Section 5.3.
 
“Governmental Authority” means any government, political subdivision or
regulatory body, whether federal, state, local or foreign, or any agency or
instrumentality of any such government or political subdivision or regulatory
authority, or any federal, state, local or foreign court or arbitrator.
 
 
1

--------------------------------------------------------------------------------

 
 
“Law” means any law, statute, code, ordinance, regulation or other requirement
of any Governmental Authority.
 
“Lien” means any mortgage, lien, pledge, encumbrance, security interest, claim,
charge, defect in title or other restriction.
 
“Material Adverse Change” means any event, change or effect that is, or is
reasonably likely to become, materially adverse to the condition (financial or
otherwise), properties, assets, liabilities, business, operations, results of
operations or prospects of such Person or to such Person’s ability to perform
its obligations under this Agreement or any Ancillary Agreement.
 
“Order” means any order, judgment, injunction, award, decree, ruling, charge or
writ of any Governmental Authority.
 
“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
 
“Permit” means any environmental permit, license, approval, consent, or
authorization issued by a Governmental Authority.
 
“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, trust, or
other entity.
 
 “Purchase Price” has the meaning set forth in Section 3.1.
 
“Purchased Assets” has the meaning set forth in Section 2.1.
 
“Purchaser” has the meaning set forth in the preamble to this Agreement.
 
 “Seller” has the meaning set forth in the preamble to this Agreement.
 
ARTICLE 2: PURCHASE AND SALE OF ASSETS
 
2.1 Assets to be Transferred.  At the Closing, the Purchaser shall purchase from
the Seller, and the Seller shall sell, transfer, assign, convey and deliver to
the Purchaser, all of Seller’s right, title and interest to all assets, rights
and properties listed on Schedule 2.1  (collectively, the “Purchased Assets”).
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 3: PURCHASE PRICE; LICENSE
 
3.1 Purchase Price. At Closing, in consideration for the Purchased Assets, the
Purchaser shall pay or cause to be paid to the Seller by bank wire transfer of
immediately available funds to an account designated in writing by the Seller,
an amount in cash equal to One Hundred Dollars ($100.00), (the “Purchase
Price”).
 
3.2 Allocation of Purchase Price. The Purchase Price shall be allocated among
the Purchased Assets as set forth on Schedule 2.1 attached hereto.  Each of the
parties agree that it will not take a position that is in any way inconsistent
with such allocation on any income tax return, before any government agency
charged with the collection of any income tax or in any judicial proceeding.
 
ARTICLE 4: CLOSING AND DELIVERIES
 
4.1 Closing. The closing of the purchase and sale of the Purchased Assets  (the
“Closing”) shall take place at the offices of the Purchaser on the date hereof
(the date that the Closing takes place is referred to herein as the “Closing
Date”).
 
4.2 Deliveries by the Seller. At the Closing (unless specifically provided
otherwise herein), the Seller shall deliver to the Purchaser the following
items:
 
(a) possession of the Purchased Assets;
 
(b) copies of resolutions of the Board of Directors and shareholders of Seller
approving the execution and delivery of this Agreement and the Ancillary
Agreements, and the consummation of the transactions contemplated hereby and
thereby, certified by an officer of Seller.
 
(c) a copy of the Bill of Sale, in the form of Exhibit A attached hereto, duly
executed by the Seller;
 
(d) all contracts, files and other data and documents relating to the Purchased
Assets in each case which are in Seller’s possession or control and are readily
available to Seller without any inquiry or investigation.
 
4.3 Deliveries by the Purchaser.  At the Closing, the Purchaser shall deliver to
the Seller the following item:
 
(a) the Purchase Price payable as set forth in Section 3.1; and
 
(b) such other documents and instruments as the Seller may reasonably request to
consummate the transactions contemplated hereby.
 
ARTICLE 5: REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby represents and warrants to the Purchaser, except as set forth
in the Schedules, that the following representations and warranties are true and
correct, as of the date hereof, and will be, as of the Closing Date, true and
correct, except as set forth on the Schedules attached hereto and made a part
hereof:
 
 
3

--------------------------------------------------------------------------------

 
 
5.1Existence and Good Standing.  Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of Antigua.
 
5.2Power.  Seller has the corporate power and authority to own, operate and
lease its properties and assets as and where currently owned, operated and
leased.  The Seller has the requisite power and authority to execute, deliver
and perform fully its respective obligations under this Agreement and the
Ancillary Agreements.
 
5.3 Enforceability.  The execution, delivery and performance of this Agreement
and the Ancillary Agreements, and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action on the part of the Seller and constitute the valid and legally
binding obligations of the Seller, enforceable against the Seller in accordance
with their terms, except as may be limited by (a) applicable bankruptcy,
reorganization, insolvency, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally from time to time in effect, (b) the
availability of equitable remedies (regardless of whether enforceability is
considered in a proceeding at Law or in equity), and (c) applicable Laws related
to the conduct of the Business (collectively, the “General Enforceability
Exceptions”).
 
5.4No Conflict.  Neither the execution of this Agreement or the Ancillary
Agreements, nor the performance by the Seller of its obligations hereunder or
thereunder will violate or conflict with Seller’s Certificate of Incorporation,
Bylaws or other organizational or governing document, as applicable, or any
Order.  Seller has provided Purchaser with true, correct and complete copies of
Seller’s Certificate of Incorporation and Bylaws.
 
5.5No Actions.  No agreements that affect the Purchased Assets, with the noted
exception of the assignment, on May 10, 2010, by M2 Financial Ltd of its
interests with SP Payments LTD to First Pay Ltd. and the execution of any
agreements associated with the sale of First Pay Ltd and any paperwork or
agreements required to liquidate Altair Financial, have been signed by Darren
Rennick since January 2010.
 
ARTICLE 6:REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Seller as follows:
 
6.1Existence and Good Standing.  The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida.
 
6.2Power.  The Purchaser has the corporate power and authority to execute,
deliver and perform fully its obligations under this Agreement and the Ancillary
Agreements.
 
 
4

--------------------------------------------------------------------------------

 
 
6.3        Enforceability. The execution, delivery and performance of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary action on the part of the Purchaser and constitute the valid and
legally binding obligations of the Purchaser enforceable against the Purchaser
in accordance with their term, except as may be limited by the General
Enforceability Exceptions.
 
6.4        No Conflict. Neither the execution of this Agreement or the Ancillary
Agreements, nor the performance by the Purchaser of its obligations hereunder or
thereunder will violate or conflict with the Purchaser’s Articles of
Incorporation or Bylaws or any Law or Order.
 
6.5        Consents. No consent, approval or authorization of any third party or
Governmental Authority is required in connection with the execution and delivery
by the Purchaser of this Agreement or the Ancillary Agreements or the
consummation of the transactions contemplated hereby or thereby.
 
6.6        Acknowledgement. Except as otherwise set forth or provided for in
Article 5, Purchaser agrees that the Purchased Assets are being sold by Seller
and accepted by Purchaser on an “As Is, Where Is” basis without any
representations or warranties of any kind, whether express or implied, by Seller
as to their condition, nature, quantity, quality, sufficiency or suitability or
fitness for any particular use or purpose.
 
ARTICLE 7:  CONFIDENTIALITY; PUBLIC DISCLOSURE
 
7.1        Confidentiality.  From and after the Closing, the Seller shall not,
except as permitted by the License Agreement in connection with the sale of
Purchased Assets, or on behalf of the Purchaser, directly or indirectly, use any
of the Confidential Information (as defined below) for the Seller’s own purposes
or without the prior written consent of the Purchaser, for the benefit of any
other person, firm, corporation, partnership or other entity or disclose
any Confidential Information to any person, firm, corporation, partnership or
other entity. As used herein, the term “Confidential Information” means (i) all
of the Seller’s confidential business information, trade secrets, (as defined
under applicable statute or common law) innovations and inventions, expertise
and know-how, customer information, pricing information, vendor information,
intellectual property and other non-public information concerning the Seller’s
Business (as defined below) and (ii) except as set forth below, any and all
information relating to the terms of the transactions contemplated by this
Agreement. “Confidential Information” does not include information which:  (i)
is in or enters the public domain or is or becomes generally known in the
industry without breach of the confidentiality obligations in this Agreement; or
(ii) is received by the Seller from a third party without any breach of any
obligation of confidentiality in respect of such information provided that the
receipt of such information is not subject to any obligations of
confidentiality.  Notwithstanding the foregoing, the Seller may disclose
Confidential Information in the following circumstances:  (A) disclosure to
third parties to the extent that the Confidential Information is required to be
disclosed pursuant to a court order or as otherwise required by law, provided
that the Seller promptly notifies the Purchaser as early as practicable upon
learning of such requirement; and (B) disclosure to legal counsel for the
Seller, accountants or professional advisors to the extent necessary for them to
advise upon the interpretation or enforcement of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
  SELLER’S COVENANTS
 
8.1        Access and Information.  Upon the Closing, the Seller shall not
prevent the Purchaser and its authorized representatives (including but not
limited to lawyers, accountants, bankers and other advisors) from full access to
the properties and shall permit the Purchaser and its authorized representatives
to take possession of the Purchased Assets and to inspect and make copies of all
documents, records and information with respect to the Purchased Assets as the
Purchaser and its authorized representatives shall reasonably
request.  Notwithstanding the foregoing, to the extent that any of the Purchased
Assets are colocated or commingled, the Seller and the Purchaser shall use
commercially reasonable efforts during to divest any such colocated or
commingled assets prior to distribution of such assets to the respective parties
in accordance with the terms of this Agreement.
 
ARTICLE 9: MISCELLANEOUS
 
9.1        Expenses. All parties hereto shall bear their respective expenses
incurred or to be incurred in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.
 
9.2        Mutual Releases. In and for consideration of the provisions of
Paragraph 3.1, the Seller and the Purchaser, for themselves, and for their
respective agents, successors, predecessors, and assigns, hereby generally
release and discharge each other and their respective agents, successors,
predecessors, assigns, shareholders, officers, directors and agents from any and
all sums of money, accounts, actions, suits, proceedings, claims, counterclaims,
setoffs, liabilities, demands, and causes of action whatsoever, whether known or
unknown, from the beginning of time through and including the date of this
Agreement. The Purchaser further agrees that in and for consideration of the
provisions of Paragraph 3.1 that it will with immediate effect rescind or cancel
any ongoing contractual arrangement, either written or verbal, between the
Seller, any company affiliated with the Seller and the Purchaser or any company
or individual affiliated with the Purchaser.
 
9.3        No Assignment.  The rights and obligations of the parties hereunder
may not be assigned without the prior written consent of the other party
hereto.  Notwithstanding the previous sentence, the Purchaser may without the
consent of the Seller assign its rights under this Agreement to any lender of
the Purchaser or to any Affiliate of the Purchaser.
 
9.4        Headings.  The headings contained in this Agreement are included for
purposes of convenience only, and shall not affect the meaning or interpretation
of this Agreement.
 
9.5        Integration, Modification and Waiver.  This Agreement, together with
the Exhibit, Schedules and certificates or other instruments delivered
hereunder, constitutes the entire agreement between the parties hereto with
respect to the Purchased Assets and associated representations, warranties and
releases relating to the Purchased Assets and supersedes all prior
understandings of the parties.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a continuing waiver.  No waiver shall be binding unless
executed in writing by the party making the waiver.
 
 
6

--------------------------------------------------------------------------------

 
 
9.6        Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation.  Any reference to the
singular in this Agreement shall also include the plural and vice versa.  The
word “knowledge” or words “known to Seller” shall mean the actual knowledge of
Darren Rennick.
 
9.7        Severability.  If any provision of this Agreement or the application
of any provision hereof to any party or circumstance shall, to any extent, be
adjudged invalid or unenforceable, the application of the remainder of such
provision to such party or circumstance, the application of such provision to
other parties or circumstances, and the application of the remainder of this
Agreement shall not be affected thereby.
 
9.8        Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
delivered in person or when dispatched by electronic facsimile transfer (if
confirmed in writing by mail simultaneously dispatched) or one business day
after having been dispatched by a nationally recognized overnight courier
service to the appropriate party at the address or facsimile number specified
below:
 
If to the Purchaser:
 

  M2 ReIncII, LLC   380 E. State Road 434, Suit 109   Altamonte Springs, FL
32714   Attn: President

 
 

If to the Seller: M2 Global Ltd   Global Commerce Centre   Old Parham Road, St.
John’s, Antigua   Facsimile No.:  (268) 562-6277   Attention:  Darren M.
Rennick, President

 
Any party hereto may change its address or facsimile number for the purposes of
this Section 9.8 by giving notice as provided herein.
 
 
7

--------------------------------------------------------------------------------

 
 
9.9Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of Antigua without regard to principles of
conflicts of law. By execution and delivery of this Agreement, each of the
parties submits to the exclusive jurisdiction, including both personal and
subject matter jurisdiction, of the Court in Antigua as the exclusive proper
forum in which to adjudicate any case or controversy arising hereunder. Each
party hereto irrevocably waives any objection on the grounds of forum venue,
forum non-convenes or any similar grounds and irrevocably consents to service of
process by mail or in any manner permitted by applicable law.
 
 9.10Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 


 
 
[Signature page to follow]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the day and year first above written.
 


 
PURCHASER


M2 ReInc II, LLC




By:                                                                      
Joseph Adams
Its:  Chief Executive Officer




SELLER


M2 Global Ltd




By: /s/ Darren
Rennick                                                                    
Darren Rennick
Its:  President


 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


Form of Bill of Sale


Bill of Sale


WHEREAS, M2 ReInc II, LLC, a Florida company  (the “Purchaser”), and M2 Global
Ltd, an Antiguan corporation (the “Seller”) have entered into an Asset Purchase
Agreement, dated as of May 28, 2010 (the “Agreement”), providing for the sale,
transfer and assignment by Seller to Purchaser of all of Seller’s right, title
and interest in, to and under the Purchased Assets (as such term is defined in
the Agreement).


NOW, THEREFORE, in consideration of the payments made pursuant to the Agreement
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Seller hereby sells, transfers and assigns to Purchaser all
of Seller’s right, title and interest in, to and under the Purchased Assets.
Delivery of an executed counterpart of this Bill of Sale by facsimile
transmission or by electronic transmission in PDF format shall be as effective
as delivery of a manually executed counterpart hereof. This Bill of Sale shall
be governed by and interpreted in accordance with the internal laws of Antigua.


Dated as of May 28, 2010






SELLER


M2 Global Ltd.


By: /s/ Darren Rennick                                     
Darren Rennick
Its:  President
 
 
10

--------------------------------------------------------------------------------

 
 
       Schedule 2.1


(a)             
All Internet electronic addresses, uniform resource locators and alphanumeric
designations owned by the Seller and all registrations for any of the foregoing,
including, without limitation, any and all rights to the following names and
domain names:  M2 Europe, M2 Europe Ltd., M2 Financial, M2 Financial Ltd., M2
ReInc, M2 ReInc. LLC, , M2 International, M2 International Ltd., iKobo,
ikobo.com, iikobo.com, iikobo.org, ikobo.net, ikobocustomercare.com,
ikobocustomercare.org, ikobocustomercare.net, ikobogifts.com, ikobogifts.net,
ikoboinc.com, ikoboo.com., ikoboo.net, ikoboo.org, ikobosupport.com,
ikobosupport.net, and ikobosupport.org.  Seller shall not claim any rights
associated with the following domain names:  m2-financial.com,
m2-international.com, and m2-reinc.com.

 
(b)             
All stock the Seller owns of M2 Europe Ltd., M2 Financial Ltd., M2 ReInc, LLC,
and M2 International Ltd.

 
 
Company
Number of
Common Shares / Units
 
Purchase Price
Allocation
 
M2 Europe Ltd. Shares
 
57,560,000
 
$25.00
 
M2 Financial Ltd. Shares
1000
 
$25.00
 
M2 ReInc LLC Shares
 
100
 
$25.00
M2 International Ltd. Shares
1000
 
$25.00



 
(c)             
All the hardware assets that were originally acquired from Symmetrex, Inc. via a
Bill of Sale dated March 10, 2009

 
(d)             
Any claim to the patent pending (or its application) for Dynamic Card Validation
Value (or also known as SAFE) and associated trademarks.


 
11